                      No. 6:19-cv-00237

                    Stephen D. Ford,
                         Plaintiff,
                            v.
                   Maxey Cerliano, et al.,
                       Defendants.

                Before BARKER , District Judge

                           ORDER

    Plaintiff, a pretrial detainee confined in the Gregg County
Jail, proceeding pro se and in forma pauperis, filed this action
pursuant to 42 U.S.C. § 1983. The case was referred to United
States Magistrate Judge John D. Love, who issued a report
(Doc. 9) recommending that plaintiff’s complaint be dis-
missed with prejudice for failure to state a claim upon which
relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1). The
report was mailed to plaintiff on October 31, 2019 but re-
turned as undeliverable on November 18, 2019. Doc. 10. On
November 20, 2019, the report was, again, mailed to plaintiff’s
last known address. As of the date of this order, plaintiff has
not objected to the magistrate judge’s findings and recom-
mendations. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1420 (5th Cir. 1996) (en banc).
    There being no objections, and the court being satisfied
that the report contains no clear error, the court adopts the
findings and conclusions of the magistrate judge as the find-
ings and conclusions of the court. It is accordingly ordered
that plaintiff’s complaint is dismissed with prejudice.
                      So ordered by the court on January 7, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
